DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There is a new independent claim numbered as #20 and there is a following dependent claim numbered as #20 (should be claim 21).
Also, claim 21 should be claim 22.
Appropriate correction is required.

Claims 20, 21 (21, 22) are objected to because of the following informalities:  the dependent claims seem to be part of a power plant (independent claim 20).   However, both claims are dependent on the computer program .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13, 16 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In all of the independent claims, the statement “the power levels which were not used for determining the prioritized list” is vague.  The claims disclose obtaining and using a power level, which can be use for determining a prioritized list.  The same claims contradict each other.  
Also, it is not clear if a different power levels “were not used”.  The statement is very confusing.

In claims 3, 19, 21 (actual claim 22), the statement “or for the adjusting of the prioritized list, in case of an increase in a power reference for a desired power production of the power plant”.  It is not clear if after the “or” word, the rest of the whole claim is optional or there is a portion that applies to the first alternative statement.
In claim 6, the statement “a pair following a higher prioritized pair comprises the lower prioritized pair” is unclear.  How is the pair of units “following” another pair?  What makes a pair higher or lower than another pair of units?
In claim 7, the statement “the power levels which were not used” is unclear.  The independent claims disclose that the power levels are being used for the prioritization.  Are these different power levels? How would someone differentiate between the power levels being use for the prioritization and which power levels are not being use for the prioritization? 
In claim 9, the statement “power levels based on an operating time of the power generating units since installation” is indefinite.  It is not clear how the prioritazion 
In claim 16, “the power reference” lacks antecedent basis.
The rest of the dependent claims are rejected due to their dependency on the independent claims.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 3, 6 – 9, 13, 16 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller (US 2017/0321655) and Kjaer et al (US 2014/0207296).
Moller discloses, regarding,
Claims 1, 13, 17, 20, A method/computer program/power plant/controller for controlling power generation from a power plantcomprising a plurality of power generating unitfor each power generating units of the plurality of power generating units: [[-]]obtaining a fatigue levelthe power generating unit[[s]], where the fatigue level is indicative of a combined accumulated fatigue level of one or more ; and  obtaining at least one power levelplurality of power generating units wherein the plurality of power generating units are prioritized dependent on either the fatigue levels or the power levelsor the power levels (Plev) which were not used for determining the prioritized list of the plurality of power generating units (paragraphs0045, 0046, 0047); and [[-]] determining the power set pointplurality of power generating units (see claim 1 of document) based on the prioritization of the plurality of power generating units in the adjusted prioritized list.
Kjaer et al is being cited for explicitly disclosing adjusting the prioritized list dependent on the fatigue level (paragraphs 0045, 0051, 0052).

Moller further discloses, regarding,
obtaining the at least one power level comprises obtaining an available power level 

Claims 3, 19, 22, the power set points have been determined based on using the available power level

Claim 7, sequentially determining the prioritized list and/or sequentially adjusting the prioritized list dependent on the one of the fatigue levels or the power levels which were not used for determining the prioritized list of power generating units (paragraphs 0027, 0031).  

Claim 8, determining the prioritized list and/or adjusting the prioritized list in response to a change of the power reference (paragraph 0049) 

Claim 9, determining if the prioritization will be performed dependent on the fatigue levels or the power levels based on an operating time of the power generating units since installation (paragraph 0023).

Kjaer et al further discloses, regarding,
Claim 6, the adjusting of the prioritized list are performed pairwise for consecutive pairs of power generating units in the prioritized list, wherein a pair 

Claim 16, the power set-points have been determined based on using the actual power level for the determination of the prioritized list or for the adjusting of the prioritized list, in case of a decrease in the power reference (paragraph 0053).

It would have been obvious before the effective filing date of the claimed invention to design the method/power plant/computer controller as disclosed by Moller and to modify the invention per the limitations disclosed by Kjaer et al for the purpose of protecting wind turbines efficiently.

Claims 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller and Kjaer et al as applied to claim 1 above, and further in view of Bergholz et al (EP 2743500).
The combined invention discloses all of the elements above.  However, the combined invention does not disclose the elements below.
On the other hand, Bergholz et al discloses, regarding,
Claim 10, the fatigue level for each of the power generating units is 5PATENTApp. Ser. No.: National Stage of PCT/DK2019/050385 Vestas Ref. No.: 2018P00144WOUS (JAJNN) Atty. Dkt. No.: VEST/0728USP (120907) obtained based on a weighted sum of component fatigue levels of one or more mechanical components of each power generating unit (paragraphs 0035, 0040).  


Claim 12, the fatigue level for each power generating unit is weighted dependent on a rate of change of fatigue levels determined for one or more components (paragraphs 0029).

It would have been obvious before the effective filing date of the claimed invention to design the combined method/power plant/computer controller as disclose above and to modify the invention per the limitations disclosed by Bergholz et al for the purpose of optimizing the life expectancy of generators of a wind farm.



Allowable Subject Matter
Claims 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112, 2n rejection noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 16, 2022